Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into on the 11th day of
September 2019, and is effective as of the first day that Michael J. Salvino
(the “Executive”) becomes a full-time employee of the Company, which shall be
September 12, 2019 (the “Effective Date”), by and between DXC Technology
Company, a Nevada corporation (the “Company”), and Executive.

1.    Term of Employment; Duties. (a) As used herein, the phrase “Term of
Employment” shall mean the period commencing on the Effective Date and ending on
the earliest to occur of (i) September 30, 2022 or (ii) the date of termination
of Executive’s employment in accordance with any one of Sections 5(a) through
5(f) below; provided, however, that the Term of Employment will automatically
extend for additional one-year periods unless either party provides notice of
non-extension not later than six (6) months prior to September 30, 2022 or any
extended annual period.

(b)    The Company hereby agrees to employ Executive as its President and Chief
Executive Officer, in each case, for the Term of Employment, and Executive
agrees to serve in these capacities with the duties and responsibilities
customary to such positions in a company of the size and nature of the Company,
protecting, encouraging and promoting the interests of the Company, and
performing such other duties consistent with the offices held by Executive as
may be reasonably assigned to him from time to time by the Board of Directors of
the Company (the “Board”). During the Term of Employment, Executive shall report
solely and directly to the Board. Executive shall also serve as a member of the
Board under the same terms as the other directors, with no additional
compensation. While he remains an employee of the Company, Executive shall be
nominated for re-election to the Board each year. Executive shall resign from
the Board, and from the board of directors or similar governing body of any
affiliate of the Company, upon termination of employment.

(c)    Executive shall devote all of his business time and attention to his
duties on the Company’s behalf except for sick leave, vacations and approved
leaves of absence; provided, however, that nothing shall preclude Executive from
(i) managing his personal investments and affairs or (ii) participating as a
member of the board of directors or similar governing body of (A) no more than
one (1) for-profit company and two (2) not-for-profit companies or institutions
which are identified to the Company not later than the Effective Date, and on
whose board of directors or other governing body Executive serves on the
Effective Date, or (B) a for-profit company that is not a direct competitor of
the Company and is approved by the Board in writing prior to Executive
commencing service therewith; provided that in each case, Executive shall not
engage in activities inconsistent with the Company’s ethics codes and other
conflicts of interests policies in effect from time to time or which materially
interfere with or adversely affect the performance of Executive’s duties under
this Agreement.

2.    Compensation. (a) Base Salary. The Company agrees to pay to Executive as a
salary during the Term of Employment the sum of $1,250,000 per year, payable in
accordance with the normal payroll practices of the Company in the United States
as in effect from time to time. The Board shall review, and may adjust in its
sole discretion, such

 

1



--------------------------------------------------------------------------------

base salary no less often than annually; provided, however, that the first such
review shall be following the close of the Company’s 2020 fiscal year.
Executive’s annual base salary rate, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

(b)    Annual Bonuses. During the Term of Employment, Executive shall
participate in the Company’s annual cash incentive plan or any successor plan
(the “AIP”), on terms and conditions that are appropriate to his positions and
responsibilities at the Company and are no less favorable than those applying to
other senior executive officers of the Company. Executive’s target annual bonus
under the AIP in respect of each fiscal year shall be 200% of Base Salary and
his maximum annual bonus shall be 400% of Base Salary. Any annual bonus paid to
Executive shall be in addition to the Base Salary and to any and all other
benefits to which Executive is entitled as provided in this Agreement. Except as
in accordance with any deferral election made by Executive pursuant to any
deferred compensation plan maintained by the Company, payment of annual bonuses
shall be made at the same time that other senior executive officers of the
Company receive their annual bonuses.

In recognition of the mid-year Effective Date, Executive will be entitled to
participate in the fiscal year 2020 AIP on a pro-rated basis, with a pro-rated
target annual bonus for fiscal year 2020 of 200% of Executive’s six-month Base
Salary of $625,000. Executive’s actual annual bonus for fiscal year 2020 will be
the greater of his pro-rated target annual bonus or his actual annual bonus
based on the degree of attainment of the fiscal year 2020 AIP goals as approved
by the Compensation Committee.

(c)    Long-Term Incentive Programs. Executive shall participate in the equity
and other long-term incentive compensation plans generally available to other
senior executive officers of the Company from time to time on terms and
conditions (including, without limitation, the terms of the Company’s Equity
Grant Policy) that are appropriate to his positions and responsibilities at the
Company and are no less favorable than those generally applicable to such other
senior executive officers. Without limiting the foregoing, for each fiscal year
commencing during the Term of Employment (with fiscal year 2021 being the first
such fiscal year), Executive shall receive a grant of equity awards under the
Company’s 2017 Omnibus Incentive Plan or a successor thereto (the “Omnibus
Incentive Plan”) with an aggregate value equal to 800% of the Base Salary in
effect at the time of each grant, to be awarded during the normal annual grant
cycle (with the first such grant occurring in May 2020) and delivered in the
same form applicable to equity awards provided to other senior executive
officers of the Company (currently, 70% performance-vested restricted stock
units (“PSUs”) and 30% time-vested restricted stock units (“RSUs”)). The number
of shares of the Company’s common stock (the “Stock”) underlying each equity
award shall be determined pursuant to the procedures set forth in the Equity
Grant Policy as in effect for such fiscal year. The equity awards shall vest, be
settled and have other terms and conditions as are set forth in the award
agreements evidencing such awards, which shall be consistent with those
generally applicable to equity awards granted in respect of the same fiscal year
to other senior executive officers of the Company, but with termination vesting
provisions substantially as set forth in the award agreements filed as Exhibit
10.1 (“Annex E”) and 10.2 (“Annex F”) to the Company’s quarterly report on Form
10-Q for its first quarter of fiscal year 2020; provided, however, that if any
Qualifying Termination (as defined in Section 5(d) below) occurs (i) prior to a
Change in Control or more than two (2) years

 

2



--------------------------------------------------------------------------------

following a Change in Control, such termination shall be deemed an approved
termination and any outstanding PSU awards as to which as least one (1) year in
the applicable performance period has elapsed as of the date of such termination
shall be settled as set forth in Section 4(a)(ii) of Annex E (and any other
outstanding PSU awards shall be forfeited) and any outstanding RSU awards shall
be settled as set forth in Section 3(a)(ii) of Annex F, and (ii) on or within
two (2) years following a Change in Control, any outstanding PSU awards shall be
settled as set forth in Section 4(d) of Annex E and any outstanding RSU awards
shall be settled as set forth in Section 3(e) of Annex F; provided further that
the duration of the conditions set forth in Sections 6(c)(i) and 6(c)(vi) of
Annex E and Sections 5(c)(i) and 5(c)(vi) of Annex F shall be one (1) year.

In recognition of the mid-year Effective Date, Executive will be entitled to
receive a pro-rated annual-cycle equity award for fiscal year 2020 with an
aggregate value equal to $5,000,000, of which 70% will be granted in the form of
PSUs based on fiscal year 2020-22 goals as approved by the Compensation
Committee and 30% in the form of RSUs, with the number of shares of Stock
underlying such award to be determined based on the closing price of the Stock
on the Effective Date, and with vesting, settlement and other terms and
conditions as set forth in the award agreements consistent with the terms
generally applicable to equity awards granted in respect of fiscal year 2020 to
other senior executive officers of the Company; provided, however, that if any
Qualifying Termination (as defined in Section 5(d) below) occurs (i) prior to a
Change in Control or more than two (2) years following a Change in Control, such
termination shall be deemed an approved termination and any outstanding PSU
awards as to which at least one (1) year in the applicable performance period
has elapsed as of the date of such termination shall be settled as set forth in
Section 4(a)(ii) of Annex E (and any other outstanding PSU awards shall be
forfeited) and any outstanding RSU awards shall be settled as set forth in
Section 3(a)(ii) of Annex F, and (ii) on or within two (2) years following a
Change in Control, any outstanding PSU awards shall be settled as set forth in
Section 4(d) of Annex E and any outstanding RSU awards shall be settled as set
forth in Section 3(e) of Annex F; provided further that the duration of the
conditions set forth in Sections 6(c)(i) and 6(c)(vi) of Annex E and Sections
5(c)(i) and 5(c)(vi) of Annex F shall be one (1) year. Such grant will be made
on or as soon as administratively practicable following the Effective Date.

(d)    Inducement Grants.

(i)    On or as soon as administratively practicable after the Effective Date,
the Company shall grant to Executive an additional award of RSUs with an
aggregate value of $4,350,000 (“Inducement RSUs”), vesting subject to
Executive’s continued employment with the Company in three substantially equal
annual installments on the first, second and third anniversaries of the grant
date. The number of shares of Stock underlying such award shall be determined
based on the closing price of the Stock on the Effective Date, and the award
shall be subject to the vesting, settlement and other terms and conditions as
set forth in the award agreement, consistent with the terms generally applicable
to RSUs granted in respect of fiscal year 2020 to other senior executive
officers of the Company. Notwithstanding the foregoing, in the event of a
Qualifying Termination or termination of Executive’s employment due to death or
Disability (as defined in Section 5(b) below), all unvested Inducement RSUs
shall immediately vest on the termination date.

 

3



--------------------------------------------------------------------------------

(ii)    Within thirty (30) days following the Effective Date, the Company shall
pay Executive a cash lump sum equal to $2,000,000, less applicable taxes and
other withholdings required by law (the “Cash Inducement Award”). If
(i) Executive resigns his employment with the Company other than for Good Reason
or (ii) the Company terminates Executive’s employment for Cause, in either case
prior to the second anniversary of the Effective Date, Executive shall be
obligated to repay the Company the gross amount of the Cash Inducement Award, in
full, promptly (and in any event within 20 days) following the Executive’s
termination date.

3.    Employee Benefit Programs. During the Term of Employment, Executive shall
be entitled to participate in all employee retirement, savings and welfare
benefit plans and programs made available to the Company’s executive officers,
as such plans may be in effect from time to time and on terms and conditions
that are no less favorable than those generally applicable to other senior
executive officers; provided, however, Executive shall not be a participant in
the Company’s Severance Plan for Senior Management and Key Employees, as
effective April 1, 2017, the Company’s Severance Policy, or any plan or program
that is closed to new hires as of the Effective Date. In addition, in lieu of
lifetime coverage under the Company’s group medical plan, the Company shall pay
Executive a cash lump sum equal to $1,000,000, less applicable taxes and other
withholdings required by law, upon any termination of Executive’s employment
with the Company, payable (subject to any delay required by Section 16 hereof)
on or within thirty (30) days following Executive’s termination date.

4.    Perquisites. During the Term of Employment, in accordance with the
Company’s policies in effect from time to time, the Company shall permit the use
of NetJets at the Company’s expense for reasonable personal use by Executive for
domestic flights only, and subject to such limits as may be reasonably
determined by the Board. Income shall be imputed to Executive for any such
personal use in accordance with applicable tax law. Executive’s principal place
of business and employment shall be Charlotte, North Carolina for the purpose of
determining personal travel on NetJets. Company will reimburse Executive for up
to $25,000 annually for assistance with tax preparation and financial planning.
If needed, with Compensation Committee approval, the Company will provide
Executive with coverage under the Company’s asset protection plan. Executive
shall not receive a tax gross-up on any imputed income or other perquisites.

5.    Termination of Employment.

(a)    Termination Due to Death. In the event that Executive’s employment is
terminated due to his death, the Company’s payment obligations under this
Agreement shall terminate, except that Executive’s estate or his beneficiaries,
as the case may be, shall be entitled to (i) the Base Salary through the date of
termination (including accrued but unused vacation), (ii) any earned but unpaid
portion of Executive’s annual bonus provided for in Section 2(b) for the fiscal
year preceding the year of termination, (iii) reimbursement for any unreimbursed
business expenses properly incurred by Executive pursuant to Company policy
prior to the date

 

4



--------------------------------------------------------------------------------

of Executive’s termination, (iv) such employee benefits, if any, to which
Executive may be entitled under the employee benefit plans of the Company
according to their terms (the amounts described in clauses (i) through (iv) of
this Section 5(a), reduced (but not below zero) by any amounts owed by Executive
to the Company, being referred to as the “Accrued Rights”) and (v) a pro-rata
annual bonus provided for in Section 2(b) for the fiscal year in which
Executive’s death occurs, based on the Company’s actual performance for the
entire fiscal year, pro-rated for the number of calendar months during the
fiscal year that Executive was employed prior to such termination (rounded up to
the next whole month), payable at the time annual bonuses are paid for such
fiscal year to executives of the Company generally (a “Pro-Rata Bonus”).
Executive’s outstanding equity awards shall be administered substantially in
accord with the terms of Annex E and Annex F, provided that the duration of the
conditions set forth in Sections 6(c)(i) and 6(c)(vi) of Annex E and Sections
5(c)(i) and 5(c)(vi) of Annex F shall be one (1) year. A reduction to any
amounts required to be provided or paid pursuant to Section 5(a) that are
subject to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), and related regulations and Treasury pronouncements
(“Section 409A”) shall not be effective until the amounts payable or provided to
Executive under this Agreement sought to be reduced would otherwise have been
paid to Executive pursuant to the terms of this Agreement.

(b)    Termination due to Disability.

(1)    If, as a result of Executive’s incapacity due to physical or mental
illness, accident or other incapacity (as determined by the Board in good faith,
after consideration of such medical opinion and advice as may be available to
the Board from medical doctors selected by Executive or by the Board or both
separately or jointly), Executive shall have been absent from his duties with
the Company on a full-time basis for six consecutive months (or for 180 days,
whether or not consecutive, during any twelve consecutive month period) and,
within 30 days after written notice of termination thereafter given by the
Company, Executive shall not have returned to the full-time performance of
Executive’s duties, the Company or Executive may terminate Executive’s
employment for “Disability”.

(2)    In the event that Executive’s employment is terminated due to Disability,
he shall be entitled to the Accrued Rights and a Pro-Rata Bonus for the fiscal
year in which Executive’s termination occurs. Executive’s outstanding equity
awards shall be administered substantially in accord with the terms of Annex E
and Annex F, provided that the duration of the conditions set forth in Sections
6(c)(i) and 6(c)(vi) of Annex E and Sections 5(c)(i) and 5(c)(vi) of Annex F
shall be one (1) year.

(c)    Termination by the Company for Cause.

(1)    The Company shall have the right to terminate Executive’s employment at
any time for Cause in accordance with this Section 5(c).

 

5



--------------------------------------------------------------------------------

(2)    For purposes of this Agreement, “Cause” shall mean:

(i)    prior to the consummation of a “change in ownership,” “change in
effective control” or “change in the ownership of a substantial portion of the
assets” of the Company, in each case as defined in Section 409A (a “Change in
Control”), (A) fraud, intentional misappropriation, embezzlement or other
willful act of material misconduct against the Company or any of its affiliates;
(B) gross negligence or chronic failure to perform material duties (other than
due to illness, accident or other physical/mental impairment) in connection with
Executive’s employment hereunder; (C) conviction or plea of guilty
or nolo contendere of a felony involving moral turpitude; (D) willful and
knowing material violation of any (I) material rules or regulations of any
governmental or regulatory body that are material to the business of the Company
or (II) U.S. securities laws; provided that for the avoidance of doubt, a
violation shall not be considered as willful or knowing where Executive has
acted in a manner consistent with specific advice of outside counsel to the
Company or in a manner he believed in good faith to be in the best interests of
the Company; or (E) willful failure to cooperate, if requested by the Board,
with any investigation or inquiry by the Company, the Securities Exchange
Commission or another governmental body into Executive’s or the Company’s
business practices, whether internal or external, including, but not limited to,
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry; and

(ii)    on or after a Change in Control, (A) fraud, misappropriation,
embezzlement or other act of willful, material misconduct against the Company or
any of its affiliates; (B) conviction of a felony involving a crime of moral
turpitude; (C) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the Company’s
business; provided that for the avoidance of doubt, a violation shall not be
considered as willful or knowing where Executive has acted in a manner
consistent with specific advice of outside counsel to the Company; or
(D) substantial and willful failure to render services in accordance with this
Agreement (other than as a result of illness, accident or other physical or
mental impairment) which causes material harm to the Company after a written
demand for performance of services has been delivered to Executive by the Board.

(3)    No termination of Executive’s employment by the Company for Cause
pursuant to Section 5(c)(2) shall be effective unless the provisions of this
Section 5(c)(3) shall have been complied with and unless a majority of the
members of the Board have duly voted to approve such termination. Executive
shall be given written notice by the Board of its intention to terminate him for
Cause, which notice (A) shall state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based and
(B) shall be given no later than ninety (90) days (or sixty (60) days on or
after a Change in Control) after the first meeting of the Board at which the
Board became aware of the occurrence of the event giving rise to such
grounds. Executive shall have 30 days after receiving such notice in which to
cure such grounds, to the extent curable, as determined by the Board in good
faith. If Executive fails to cure such grounds within such 30-day period,
Executive’s employment with the

 

6



--------------------------------------------------------------------------------

Company shall thereupon be terminated for Cause. If the Board reasonably
determines that the grounds are not curable, Executive’s employment with the
Company shall be terminated for Cause upon Executive’s receipt of written notice
from the Board.

(4)    In the event the Company terminates Executive’s employment for Cause
pursuant to this Section 5(c), he shall be entitled to the Accrued Rights.
Executive’s outstanding equity awards shall be administered in accordance with
the terms of the written agreements setting forth the terms of each such award.

(d)    Termination Without Cause or for Good Reason.

(1)    In the event (A) Executive is terminated by the Company without Cause or
(B) Executive terminates his employment for Good Reason (as hereinafter defined)
(each, a “Qualifying Termination”), Executive shall be entitled to receive
(i) the Accrued Rights; (ii) a Pro-Rata Bonus for the fiscal year in which
Executive’s termination occurs and (iii) subject to (X) Executive’s continued
compliance with the provisions of Sections 10, 11 and 12 hereof, and
(Y) Executive’s execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, with such changes as may
be required by changes in applicable law (a “Release”), a severance payment in
an amount equal to two (2) times the sum of (A) and (B), where (A) is the Base
Salary, as in effect immediately prior to the delivery of notice of termination,
and (B) is Executive’s target annual bonus provided for in Section 2(b) of this
Agreement for the fiscal year in which such termination occurs, payable (I) in
the case of a Qualifying Termination which occurs prior to a Change in Control
or more than two (2) years following a Change in Control, in twenty-four
(24) equal monthly installments following Executive’s termination or (II) in the
event of a Qualifying Termination which occurs on or within two (2) years
following a Change in Control (a “CIC Qualifying Termination”), in a single lump
sum not later than ten (10) days following Executive’s termination of
employment. Executive’s outstanding equity awards shall be administered
substantially in accordance with the terms set forth in Annexes E and F;
provided, however, that if any Qualifying Termination occurs (i) prior to a
Change in Control or more than two (2) years following a Change in Control, such
termination shall be deemed an approved termination and any outstanding PSU
awards as to which at least one (1) year in the applicable performance period
has elapsed as of the date of such termination shall be settled as set forth in
Section 4(a)(ii) of Annex E (and any other outstanding PSU awards shall be
forfeited) and any outstanding RSU awards shall be settled as set forth in
Section 3(a)(ii) of Annex F, and (ii) on or within two (2) years following a
Change in Control, any outstanding PSU awards shall be settled in accordance
with Section 4(d) of Annex E and any outstanding RSU awards shall be settled in
accordance with Section 3(e) of Annex F; and provided that the duration of the
conditions set forth in Sections 6(c)(i) and 6(c)(vi) of Annex E and Sections
5(c)(i) and 5(c)(vi) of Annex F shall be one (1) year.

 

7



--------------------------------------------------------------------------------

(2)    For purpose of this Agreement, “Good Reason” shall mean the occurrence of
any of the following subsequent to the Effective Date of this Agreement without
Executive’s consent:

(i)    Prior to a Change in Control, (A) the removal of Executive from the
position of Chief Executive Officer, failure to elect Executive as a member of
the Board in accordance with Section 1(b), or failure of Executive to be
subsequently reelected to the Board if he ceases to be a Board member in
connection with the applicable election; (B) the assignment to Executive of
duties that are materially inconsistent with, or that materially impair his
ability to perform, the duties customarily assigned to a Chief Executive Officer
of a corporation of the size and nature of the Company; or a change in the
reporting structure so that Executive reports to someone other than the Board or
is subject to the direct or indirect authority or control of a person or entity
other than the Board; (C) any material breach by the Company of this Agreement;
(D) conduct by the Company that would cause Executive to commit fraudulent acts
or would expose Executive to criminal liability; (E) the Company failing to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the Company’s business or assets;
(F) relocation of Executive’s principal place of employment to any place more
than thirty-five (35) miles from Executive’s previous principal place of
employment; or (G) a decrease in Executive’s Base Salary below the Base Salary
in effect on the Effective Date, other than an across the board reduction in
base salary applicable in like proportions to all senior executive officers.

(ii)    On or after a Change in Control, in addition to anything described in
Section 5(d)(2)(i), (A) a substantial change in the nature, or diminution in the
status of Executive’s duties or position from those in effect immediately prior
to the Change in Control (which will be presumed to have occurred if,
immediately following such Change in Control, the Company or its successor is
not publicly traded and, if the ultimate parent of the Company is publicly
traded, Executive is not Chief Executive Officer of such ultimate parent); (B) a
material reduction by the Company of Executive’s Base Salary as in effect on the
date of a Change in Control or as in effect thereafter if such Base Salary has
been increased and such increase was approved prior to the Change in Control;
(C) a reduction by the Company in the overall value of benefits provided to
Executive (including profit sharing, retirement, health, medical, dental,
disability, insurance, and similar benefits, to the extent provided by the
Company prior to any such reduction), as in effect on the date of Change in
Control or as in effect thereafter if such benefits have been increased and such
increase was approved prior to the Change in Control; (D) a failure to continue
in effect any equity-based or non-equity based incentive compensation plan in
effect immediately prior to the Change in Control, or a reduction in Executive’s
participation in any such plan, unless Executive is afforded the opportunity to
participate in an alternative incentive compensation plan of reasonably
equivalent value; (E) a failure to provide Executive the same number of paid
vacation days per year available to him prior to the Change in Control;
(F) relocation of Executive’s principal place of employment to any place more
than thirty-five (35) miles from Executive’s previous principal place of
employment; (G) any material

 

8



--------------------------------------------------------------------------------

breach by the Company of any provision of this Agreement or any equity award
agreement; (H) conduct by the Company, against Executive’s volition, that would
cause Executive to commit fraudulent acts or would expose Executive to criminal
liability or (I) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; provided, that for purposes
of clauses (B) through (E) above, “Good Reason” shall not exist (1) if the
aggregate value of all salary, benefits, incentive compensation arrangements,
perquisites and other compensation is reasonably equivalent to the aggregate
value of salary, benefits, incentive compensation arrangements, perquisites and
other compensation as in effect immediately prior to the Change in Control, or
as in effect thereafter if the aggregate value of such items has been increased
and such increase was approved prior to the Change in Control, or (2) if the
reduction in aggregate value is due to the application of Company or Executive
performance against the applicable performance targets, in each case applying
standards reasonably equivalent to those utilized by the Company prior to the
Change in Control.

(3)    No termination of Executive’s employment by Executive for Good Reason
pursuant to Section (5)(d)(2)(i) shall be effective unless the provisions of
this Section 5(d)(3) shall have been complied with. Executive shall give written
notice to the Company of his intention to terminate his employment for Good
Reason, which notice shall (i) state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Good Reason is
based and (ii) be given no later than ninety (90) days after the first
occurrence of such circumstances. The Company shall have thirty (30) days after
receiving such notice in which to cure such grounds. If the Company fails to
cure such grounds within such thirty (30)-day period, Executive’s employment
with the Company shall thereupon terminate for Good Reason.

(4)    In the event of a Qualifying Termination, the Company shall furnish to
Executive within five (5) business days following such termination a Release and
Executive must return the Release and it must have become irrevocable before the
sixtieth (60th) day after Executive’s termination before any payments or
benefits may be provided. If the Release is timely provided and is irrevocable
on or before the sixtieth (60th) day following Executive’s termination of
employment, the benefits and amounts described in Section 5(d)(1) shall commence
to be provided (and provided retroactively to the extent that the payment or
benefit would otherwise have been provided but for the requirement of the
Release) two (2) business days after the Release is irrevocable but in any event
not later than the sixtieth (60th) day after termination of Executive’s
employment; provided that if the sixty (60) day period following the termination
of Executive’s employment expires in the calendar year following the calendar
year of Executive’s termination of employment, payments and benefits shall not
commence earlier than the calendar year following termination of Executive’s
employment. If the Company fails to furnish the form of Release timely to
Executive, no Release shall be required and Executive shall be treated as if he
had timely executed and submitted the Release and such Release had become
irrevocable on the tenth (10th) day after termination of Executive’s
employment. If Executive fails to submit the Release timely

 

9



--------------------------------------------------------------------------------

enough so that it is irrevocable on or before the sixtieth (60th) day following
termination of employment and the Company has complied with its obligation to
furnish the form of Release to Executive within five (5) business days following
Executive’s termination of employment, then Executive shall not be entitled to
receive any benefits under Section 5(d)(1) other than the Accrued Rights.

(e)    Voluntary Termination. Executive shall have the right to terminate his
employment with the Company in a voluntary termination at any time. A voluntary
termination shall mean a termination of employment by Executive on his own
initiative, other than a termination due to Disability or for Good Reason.
Executive’s voluntary termination shall have the same consequences as provided
in Section 5(c) for a termination for Cause.

(f)    Expiration of Term of Employment. If the Company delivers notice pursuant
to Section 1(a) of non-extension of the Term of Employment, resulting in the
termination of Executive’s employment, such termination will be deemed a
Qualifying Termination.

(g)    Reduction of Certain Payments.

(1)    Anything in this Agreement to the contrary notwithstanding, in the event
that the receipt of all payments or distributions by the Company in the nature
of compensation to or for Executive’s benefit, whether paid or payable pursuant
to this Agreement or otherwise (a “Payment”), would subject Executive to the
excise tax under Section 4999 of the Code, the accounting firm which audited the
Company prior to the corporate transaction which results in the application of
such excise tax (the “Accounting Firm”) shall determine whether to reduce any of
the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if Executive’s Agreement Payments were reduced to the Reduced
Amount. If such a determination is not made by the Accounting Firm, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Agreement.

(2)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation
thereof. All determinations made by the Accounting Firm under this
Section 5(g) shall be made as soon as reasonably practicable and in no event
later than sixty (60) days following the date of termination or such earlier
date as requested by the Company and the Executive. For purposes of reducing the
Agreement Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

10



--------------------------------------------------------------------------------

(3)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement which should not have
been so paid or distributed (the “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed (the
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success, determines that an Overpayment has been made, Executive shall pay
any such Overpayment to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no amount shall be payable by Executive to the Company if and to the extent
such payment would not either reduce the amount on which Executive is subject to
tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

(4)    For purposes hereof, the following terms have the meanings set forth
below: (i) “Reduced Amount” shall mean the greatest amount of Payments that can
be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Payments
pursuant to this Section 5(g) and (ii) “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Payment net of all taxes imposed on Executive with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as
Executive certifies, in Executive’s sole discretion, as likely to apply to him
in the relevant tax year(s).

6.    Indemnification and Insurance. (a) The Company and Executive acknowledge
that they shall, as soon as reasonably practicable after the Effective Date,
enter into an Indemnification Agreement, substantially in the form attached
hereto as Annex B, which agreement shall not be affected by this Agreement.

(b)    The Company agrees that Executive shall be covered as a named insured
under the Company’s Directors’ and Officers’ liability insurance as applicable
from time to time to the Company’s senior executive officers on terms and
conditions that are no less favorable than those applying to such other senior
executive officers.

 

11



--------------------------------------------------------------------------------

7.    No Mitigation; No Offset. In the event of a termination of Executive’s
employment for any reason, Executive shall not be required to seek other
employment or to mitigate any of the Company’s obligations under this Agreement,
and except as otherwise provided in this Agreement, no amount payable under
Section 5 shall be reduced by (a) any claim the Company may assert against
Executive or (b) any compensation or benefits earned by Executive as a result of
employment by another employer, self-employment or from any other source after
such termination of employment with the Company.

8.    Designated Beneficiary. In the event of the death of Executive while in
the employ of the Company, or at any time thereafter during which amounts remain
payable to Executive under Section 5 above, such payments shall thereafter be
made to such person or persons as Executive may specifically designate
(successively or contingently) to receive payments under this Agreement
following Executive’s death by filing a written beneficiary designation with the
Company during Executive’s lifetime. Any change in the beneficiary designation
shall be in such form as may be reasonably prescribed by the Company and may be
amended from time to time or may be revoked by Executive pursuant to written
instruments filed with the Company during his lifetime. Beneficiaries designated
by Executive may be any natural or legal person or persons, including a
fiduciary, such as a trustee of a trust, or the legal representative of an
estate. Unless otherwise provided by the beneficiary designation filed by
Executive, if all of the persons so designated die before Executive on the
occurrence of a contingency not contemplated in such beneficiary designation, or
if Executive shall have failed to provide such beneficiary designation, then the
amount payable under this Agreement shall be paid to Executive’s estate.

9.    Ethics. During the Term of Employment, Executive shall be subject to the
Company’s Code of Business Conduct (the “Policies”), as the Policies may be
updated from time to time, which Policies are set forth on the Corporate
Governance page of the Company’s website (www.dxc.com). If for any reason an
arbitrator, subject to judicial review as provided by law, or a court should
determine that any provision of the Policies is unreasonable in scope or
otherwise unenforceable, such provision shall be deemed modified and fully
enforceable as so modified to the extent the arbitrator and any reviewing court
determines what would be reasonable and enforceable under the circumstances.

10.    Inventions. (a) All inventions, discoveries, developments and
improvements conceived or made by Executive, alone or with others, prior to
Executive’s employment by the Company are listed and described on Annex C to
this Agreement. To the best of Executive’s knowledge this list is complete (or
if no items are so listed, Executive has nothing to so disclose). Executive
understands that his failure to list any item will require that he demonstrate
through clear, tangible and convincing evidence that he or his assigns own an
item which the Company believes it owns. If it is determined that Executive owns
any unlisted item, and the Company has expended monies to develop it, the
Company shall be entitled to the use of same without royalty payments to
Executive or his assigns.

(b)    Executive will promptly and fully inform the Company of all inventions,
discoveries, developments and improvements that he may conceive, discover,
develop or make during his employment, whether made solely or jointly with
others, whether or

 

12



--------------------------------------------------------------------------------

not patentable, and whether or not such conception, discovery or making involves
the use of the Company’s time, facilities, equipment or personnel (collectively,
“Inventions”). Executive acknowledges and agrees that all such Inventions
relating to any work he performs for the Company or any business in which the
Company is or intends to be engaged are “works for hire” under applicable law
and shall belong to the Company. Executive further agrees to assign, and does
hereby assign, to the Company all right, title and interest in and to any and
all such Inventions and agrees to execute all documents deemed necessary or
desirable by the Company in connection therewith, including patent and/or
copyright assignments, and to cooperate both during and after his employment
with the Company, at the Company’s expense, in all further actions deemed
necessary or desirable to confirm, register, protect or enforce the Company’s
right therein.

11.    Confidential Information and Trade Secrets. (a) Executive acknowledges
that the term “Confidential Information” as used in this Agreement means all
items, materials and information (whether or not reduced to writing and whether
or not patentable or copyrightable) which belong to the Company or which the
Company’s suppliers or customers or clients have communicated to the Company in
the course of the Company’s business, and which reflect, consist of or refer to:

(1)    information technology; methods and processes; designs and formulations;
the content or composition of goods or services; techniques; business strategies
or operations; formulas; compilations of data or reports; plans; tools or
equipment; inventions; know-how; technical disclosures, patent applications,
blueprints or specifications; financial, marketing, sales, personnel or salary
information; forms, legal documents or memoranda; software, computer programs or
databases; any documents prepared by or on behalf of the Company or Company
suppliers, customers or clients;

(2)    information compiled, collected or developed by the Company reflecting
the identities of those customers and clients of the Company which are not
generally known outside the Company or whose relationship with the Company as a
customer or client is not generally known outside the Company; characteristics
of any customers or clients of the Company or of customer or client
representatives, including without limitation product or service preferences or
requirements, cost or price information for goods or services offered or sold,
credit terms or credit performance, actual or likely order cycles, the nature of
goods delivered or services performed, or research or development plans or
activities;

(3)    information compiled, collected, or developed by the Company reflecting
identities of any suppliers of the Company which are not generally known outside
the Company or whose relationship with the Company as a supplier is not
generally known outside the Company; characteristics of any supplier of the
Company, or supplier representatives, including without limitation cost or price
information for goods or services offered or purchased, audit terms, the nature
of goods delivered or service performed, product or service quality and
reliability, delivery terms, or research or development plans or activities;

 

13



--------------------------------------------------------------------------------

(4)    prices, fees, discounts, selling techniques or distribution methods used
by the Company; or

(5)     any other confidential or proprietary information obtained directly or
indirectly while employed by the Company.

(b)    Executive acknowledges that the term “Trade Secret” as used in this
Agreement means the whole or any portion or phase of any scientific or technical
or business information, including, but not limited to, any design, process,
procedure or system, formula, improvement, or invention that (i) derives
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and (ii) is the subject of the Company’s reasonable efforts
to maintain its secrecy. In addition to information belonging to the Company,
information furnished to the Company by other parties can be a Trade Secret.

(c)    The term “Confidential Information” includes information which may also
be a Trade Secret, but does not include anything described above which is now
generally known by parties other than the Company, its affiliates and employees,
or becomes generally known, through no breach of this Section 11 on the part of
Executive.

(d)    Executive acknowledges that Confidential Information is and remains
confidential regardless of whether or not any Company report or form or other
document contains any statement regarding confidentiality.

(e)    Executive agrees to hold all Confidential Information in confidence and
to not use directly or indirectly, for Executive’s own benefit or the benefit of
any other party, corporate or otherwise, or publish or cause to be published or
otherwise disclose to anyone other than the Company or its designee, any
Confidential Information or Trade Secrets except as compelled by law and except
as required to conduct the Company’s business.

(f)    Executive will, upon demand, and without demand immediately upon the
termination of Executive’s employment, surrender to the Company any and all
documents, including without limitation computer memory, reports and forms
containing Confidential Information and any and all other business records,
prototypes and materials which Executive may have created or received from the
Company during Executive’s employment, or which pertain to the Company’s
business, and all copies thereof, which are in Executive’s possession or control
at the time of the demand or the termination of Executive’s employment, however
made or obtained.

12.    Non-Competition/Non-Solicitation Agreement. Executive shall execute and
be subject to the Non-Competition/Non-Solicitation Agreement attached hereto
as Annex D (the “Non-Competition Agreement”).

13.    Arbitration. (a) In the event of any dispute between the parties
concerning the validity, interpretation, enforcement or breach of this Agreement
or in any way related to Executive’s employment or any termination of such
employment (including any claims

 

14



--------------------------------------------------------------------------------

involving any officers, managers, directors, employees, shareholders or agents
of the Company), excepting only any rights the parties may have to seek
injunctive relief and as otherwise set forth in the Non-Competition Agreement,
the dispute shall be resolved by final and binding arbitration administered by
JAMS in Washington D.C. in accordance with the then existing JAMS Arbitration
Rules and Procedures for Employment Disputes. In the event of such an
arbitration proceeding, the parties shall select a mutually acceptable neutral
arbitrator from among the JAMS panel of arbitrators. In the event the parties
cannot agree on an arbitrator, the Administrator of JAMS shall appoint an
arbitrator. Neither party nor the arbitrator shall disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties, except as may be compelled by court order. Except as
provided herein, the Federal Arbitration Act shall govern the interpretation and
enforcement of such arbitration and all proceedings. The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of New
York, or Federal law, or both, as applicable and the arbitrator is without
jurisdiction to apply any different substantive law. The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator shall render an award and a
written, reasoned opinion in support thereof. Judgment upon the award may be
entered in any court having jurisdiction thereof. The parties intend this
arbitration provision to be valid, enforceable, irrevocable and construed as
broadly as possible. Pending the resolution of any dispute between the parties,
the Company shall continue prompt payment of all non-disputed amounts due to
Executive under this Agreement and prompt provision of all non-disputed benefits
to which Executive is otherwise entitled.

(b)    Costs of arbitration shall be borne by the Company. Reasonable attorney
fees and costs and the reasonable fees and costs of any experts incurred by
Executive shall be reimbursed by the Company to the extent that the arbitrator
determines that Executive has prevailed on any material claim.

(c)    Notwithstanding the foregoing provisions of this Section 13, Executive
and the Company agree that Executive or the Company may seek and obtain
otherwise available injunctive relief in Court for any violation of obligations
concerning Confidential Information or Trade Secrets that cannot adequately be
remedied at law or in arbitration.

14.    Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or delivered by
private courier, as follows: if to the Company — DXC Technology Company, 1775
Tysons Boulevard, Tysons, Virginia, 22102, Attention: General Counsel; and if to
Executive to the address of Executive as it appears in the records of the
Company. Notice may also be given at such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

15



--------------------------------------------------------------------------------

15.    Miscellaneous. This Agreement shall also be subject to the following
miscellaneous provisions:

(a)    The Company represents and warrants to Executive that it has the
authorization, power and right to deliver, execute and fully perform its
obligations under this Agreement in accordance with its terms.

(b)     The Company shall reimburse Executive for reasonable legal expenses, up
to a maximum of $40,000, incurred in connection with the preparation,
negotiation and execution of this Agreement and related documents.

(c)     This Agreement contains a complete statement of all the agreements
between the parties with respect to Executive’s employment by the Company,
supersedes all prior and existing negotiations and agreements between them
concerning the subject matter thereof and can only be changed or modified
pursuant to a written instrument duly executed by each of the parties hereto and
stating an intention to change or modify this Agreement. No waiver by either
party of any breach by the other party of any condition or provision contained
in this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.

(d)     The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.

(e)     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York except to the extent governed by Federal law, and
shall be construed according to its fair meaning and not for or against any
party. Any dispute between the parties hereto arising out of or related to this
Agreement not resolved pursuant to Section 13 will be heard and determined
before an appropriate federal court located in the Southern District of New
York, or, if not maintainable therein, then in a state court in the Borough of
Manhattan, City of New York, and each party hereto submits itself and its
property to the exclusive jurisdiction of the foregoing courts with respect to
such disputes.

(f)     All compensation payable hereunder shall be subject to such withholding
taxes as may be required by law.

(g)     This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which the Company is

 

16



--------------------------------------------------------------------------------

not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company further agrees that, in the event of a sale of assets or
liquidation as described in the preceding sentence, it shall take commercially
reasonable action in order to cause such assignee or transferee to expressly
assume the liabilities, obligations and duties of the Company hereunder. Except
as expressly provided herein, Executive may not sell, transfer, assign, or
pledge any of his rights or obligations pursuant to this Agreement.

(h)    The rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under any Company sponsored equity incentive plans
or any grants or award agreements issued thereunder. The provisions of this
Agreement shall not in any way abrogate Executive’s rights under such equity
incentive plans and underlying grants or award agreements.

(i)    The respective rights and obligations of the parties hereunder shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

(j)    The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

(k)    Each of the parties agrees to execute, acknowledge, deliver and perform,
and cause to be executed, acknowledged, delivered and performed, at any time and
from time to time, as the case may be, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably necessary to carry out the provisions or intent of this Agreement.

(l)    This Agreement may be executed in two or more counterparts each of which
shall be legally binding and enforceable.

(m)    Without limiting any rights which the Company otherwise has or
obligations to which Executive is otherwise subject pursuant to the Company’s
Executive Compensation Clawback Policy or any other compensation clawback policy
adopted by the Company from time to time, Executive hereby acknowledges and
agrees that, notwithstanding any provision of this Agreement to the contrary,
Executive will be subject to any legally mandatory policy relating to the
recovery of compensation, to the extent that the Company is required to adopt
and/or implement such policy pursuant to applicable law, whether pursuant to the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or otherwise.

16.    Section 409A. (a) Each payment under this Agreement is intended to be a
separate payment which is compliant with or excepted from Section 409A,
including, but not limited to, by compliance with the short-term deferral
exception as specified in Treasury

 

17



--------------------------------------------------------------------------------

Regulation § 1.409A-1(b)(4) and the involuntary separation pay exception within
the meaning of Treasury Regulation § 1.409A-1(b)(9)(iii), and the provisions of
this Agreement will be administered, interpreted and construed accordingly (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).

(b)    In the event that Executive is a “specified employee” (within the meaning
of Section 409A and with such classification to be determined in accordance with
the methodology established by the Company), amounts and benefits payable or to
be provided under this Agreement that are deferred compensation (within the
meaning of Section 409A) that would otherwise be paid or provided on account of
Executive’s “separation from service” (as defined in Section 409A) during the
six-month period immediately following such separation from service (the
“Delayed Severance”) shall instead be paid, with interest (other than in respect
of any payments for the vesting of equity awards) accrued at a per annum rate
equal to the prime rate for large banks, as published in the Wall Street Journal
on Executive’s separation from service for the period beginning on (but
excluding) the date such payment would have been made but for Section 409A of
the Code through (and including) the date of payment, on the earlier of
(i) Executive’s death or (ii) the first business day after the date that is six
months following such separation from service; provided, however, in the event
of a CIC Qualifying Termination, the Delayed Severance shall, on or as soon as
practicable following Executive’s separation from service, be contributed into a
rabbi trust established by the Company or the successor thereto.

(c)     All reimbursements or provisions of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, (i) the amount reimbursed or in-kind benefits
provided under this Agreement during Executive’s taxable year may not affect the
amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
(ii) the reimbursement of an eligible expense shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred, (iii) in the event that the provision of in-kind benefits
requires the Company to impute income to Executive, the Company shall timely
impute such income to Executive under applicable tax rules for the appropriate
taxable year, and (iv) the right to reimbursements or provisions of in-kind
benefits is not subject to liquidation or exchange for other benefit.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EXECUTIVE     DXC TECHNOLOGY COMPANY

/s/ Michael J. Salvino

   

/s/ William L. Deckelman, Jr.

Name: Michael J. Salvino     Name: William L. Deckelman, Jr.     Title:
Executive Vice President – General Counsel

 

19



--------------------------------------------------------------------------------

ANNEX A

RELEASE OF CLAIMS

Executive hereby irrevocably, fully and finally releases DXC Technology Company,
a Nevada corporation (the “Company”), its parent, subsidiaries, affiliates,
directors, officers, agents and employees (“Releasees”) from all causes of
action, claims, suits, demands or other obligations or liabilities, whether
known or unknown, suspected or unsuspected, that Executive ever had or now has
as of the time that Executive signs this release which relate to his hiring, his
employment with the Company, the termination of his employment with the Company
and claims asserted in shareholder derivative actions or shareholder class
actions against the Company and its officers and Board, to the extent those
derivative or class actions relate to the period during which Executive was
employed by the Company. The claims released include, but are not limited to,
any claims arising from or related to Executive’s employment with the Company,
such as claims arising under (as amended) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair Labor
Standards Act, the Employee Retirement Income and Security Act of 1974 (“ERISA”)
(except for any vested right Executive has to benefits under an ERISA plan), and
the state and federal Worker Adjustment and Retraining Notification Act; any
other local, state, federal, or foreign law governing employment; and the common
law of contract and tort. In no event, however, shall any claims, causes of
action, suits, demands or other obligations or liabilities be released pursuant
to the foregoing if and to the extent they relate to:

(i)     any amounts or benefits to which Executive first becomes entitled
following the termination of his employment pursuant to the provisions of his
Employment Agreement with the Company dated as of August 16, 2019;

(ii)     claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

(iii)     claims related to Executive’s COBRA rights;

(iv)     claims for indemnification from the Company to which Executive is or
may become entitled, including but not limited to claims submitted to an
insurance company providing the Company with directors and officers liability
insurance; and

(v)     any claims for benefits under any employee benefit plans of the Company
that become due or owing at any time following Executive’s termination of
employment, including, but not limited to, any ERISA plans, deferred
compensation plans or equity plans.

Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees.

 

20



--------------------------------------------------------------------------------

Executive intends that this release of claims cover all claims, whether or not
known to Executive. Executive further recognizes the risk that, subsequent to
the execution of this release, Executive may incur loss, damage or injury which
Executive attributes to the claims encompassed by this release. Executive
expressly assumes this risk by signing this release and voluntarily and
specifically waives any rights conferred by any state statute providing that a
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor, or words to that
effect.

Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.

Executive acknowledges that he has been given at least 21 days in which to
review and consider this release, although Executive is free to execute this
release at any time within that 21-day period. Executive acknowledges that he
has been advised to consult with an attorney about this release. Executive also
acknowledges his understanding that if Executive signs this release, Executive
will have an additional 7 days from the date that Executive signs this release
to revoke that acceptance, which Executive may effect by means of a written
notice sent to the General Counsel of the Company at the Company’s corporate
headquarters. If this 7-day period expires without a timely revocation,
Executive acknowledges and agrees that this release will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the effective date of this release.

Executive acknowledges and agrees that his execution of this release is
supported by independent and adequate consideration in the form of payments
and/or benefits from the Company to which Executive would not have become
entitled if he had not signed this release.

IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.

 

EXECUTIVE

 

Michael J. Salvino Date:  

 

 

21



--------------------------------------------------------------------------------

ANNEX B

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, effective as of August 16, 2019, between DXC
Technology Company, a Nevada corporation (the “Company”), and Michael J. Salvino
(the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

WHEREAS, the Company’s Restated Articles of Incorporation (the “Articles”) and
Bylaws (the “Bylaws”) require the Company to indemnify and advance expenses to
its directors and officers to the fullest extent permitted by law and Indemnitee
has been serving and continues to serve as a director or officer of the Company
in reliance in part on the Articles or Bylaws;

WHEREAS, Nevada Revised Statutes 78.7502, 78.751 and 78.752 set forth provisions
providing for the mandatory and permissive indemnification of, and advancement
of expenses to, officers and directors of a Nevada corporation and are
specifically not exclusive of other rights to which those indemnified may be
entitled under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise;

WHEREAS, the Company would like for Indemnitee to exercise his or her best
judgment in the performance of his or her duties or in his or her service to the
Company or any of its subsidiaries or any other business entity or employee
benefit plan to which Indemnitee renders services at the request of the Company,
without undue concern for claims for damages arising out of or related to the
performance of those duties or for expenses related to such claims; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the Articles and
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Articles or Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles or Bylaws or any change in the composition of the Company’s Board
of Directors or any acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancement of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies;

 

22



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

1.    Certain Definitions.

(a)    Change in Control: the consummation of a “change in the ownership” of the
Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case,
as defined under Section 409A of the Internal Revenue Code of 1986, as amended.

(b)    Claim: any threatened, pending or completed action, suit or proceeding,
or any inquiry or investigation, whether instituted by the Company or any other
person or entity (including, without limitation, a governmental entity, agency
or instrumentality), that Indemnitee in good faith believes might lead to the
institution of any action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.

(c)    Expenses: include reasonable attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Claim relating to
any Indemnifiable Event, including any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.

(d)    Expense Advance: shall have the meaning specified in Section 2(a).

(e)    Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, trustee, agent or fiduciary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

(f)    Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters in which such counsel was engaged as
Independent Legal Counsel concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements with the
Company).

(g)    Reviewing Party: the Board of Directors of the Company or Independent
Legal Counsel. Except as provided in Section 3 of this Agreement (in the event
of a Change in Control), a determination by the Reviewing Party must be made
(i) by the Company’s Board of Directors by majority vote of a quorum consisting
of directors who are not parties to the Claim, (ii) if a majority vote of a
quorum consisting of directors who are not parties to the Claim so orders, by
Independent Legal Counsel in a written opinion or (iii) if a quorum consisting
of directors who are not parties to the Claim cannot be obtained, by Independent
Legal Counsel in a written opinion.

 

23



--------------------------------------------------------------------------------

2.    Basic Indemnification Arrangement.

(a)     In the event Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand or request is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee in
writing, the Company shall advance to Indemnitee ahead of the final disposition
of the Claim any and all Expenses (an “Expense Advance”) as soon as practicable
but in any event no later than thirty days after such request is presented to
the Company or as otherwise specifically provided herein.

(b)     Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that, except with respect to
Expense Advances, the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 is the Reviewing Party) that indemnification is proper in the
circumstances, and (ii) the obligation of the Company to make an Expense Advance
pursuant to this Agreement shall be subject to the condition that, if, when and
to the extent that it is ultimately determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).

If there has not been a Change in Control, the Reviewing Party shall be as set
forth in Section 1(g), and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3.

(c)     If the Reviewing Party has not made a determination within thirty days
after receipt by the Company of a written demand or request for indemnification,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be deemed to be entitled to such
indemnification, absent a final judicial determination that indemnification is
not permitted under applicable law. By written notice to Indemnitee, the thirty
day period may be extended for a reasonable time, not to exceed fifteen
additional days, if the Reviewing Party making the determination requires
additional time for obtaining or evaluating documents or information.

 

24



--------------------------------------------------------------------------------

If the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law or if
payment is not made as required within the time frame set forth
above, Indemnitee shall have the right to commence litigation in any court in
the Commonwealth of Virginia or State of Nevada having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Otherwise, any determination by the Reviewing Party shall
be conclusive and binding on the Company and Indemnitee.

(d)     Indemnification shall not be made for any Claim as to which Indemnitee
has been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Company or for amounts paid in settlement
to the Company, unless and only to the extent that the court in which the Claim
was brought or other court of competent jurisdiction determines upon application
that in view of all of the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.

3.    Change in Control. The Company agrees that if there is a Change in
Control, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments or Expense Advances under this
Agreement or any other agreement or the Articles or any Bylaw now or hereafter
in effect relating to Claims for Indemnifiable Events, the Company shall seek
legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld or
delayed). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

4.    Indemnification for Additional Expenses. To the fullest extent provided by
law, the Company shall indemnify Indemnitee against any and all Expenses
(including attorneys’ fees) and, if requested in writing by Indemnitee, shall
(within ten business days of such request) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) the enforcement of this Agreement or the Articles or any
Bylaw now or hereafter in effect relating to Claims for Indemnifiable Events
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

5.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or

 

25



--------------------------------------------------------------------------------

all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

6.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.

7.    No Presumptions. For purposes of this Agreement, the termination of any
Claim, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable
law, neither of the following shall be a defense to Indemnitee’s claim for
indemnification or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief:

(i)     the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor

(ii)     an actual determination by the Reviewing Party that Indemnitee has not
met such standard of conduct or did not have such belief.

8.    Nonexclusivity, Etc. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Articles, the Bylaws,
the Nevada Revised Statutes or otherwise. To the extent that a change in the
Nevada Revised Statutes (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Articles, the Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.

9.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available
thereunder for any Company director or officer; provided that, for any person
that is no longer serving as director or officer of the Company or of any other
enterprise at the Company’s request, such coverage shall only be provided to the
extent that it is reasonably generally available to the Company in the insurance
marketplace.

10.    Period of Limitations. Except as required by applicable law, no legal
action shall be brought and no cause of action shall be asserted by or in the
right of the Company against Indemnitee, Indemnitee’s spouse, heirs, executors
or personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

26



--------------------------------------------------------------------------------

11.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

12.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

13.    Exclusions. The Company shall not be liable under this Agreement to make
any payment (i) prohibited by law or (ii) in connection with any Claim made
against Indemnitee relating to an Indemnifiable Event to the extent Indemnitee
has otherwise actually received payment (under any insurance policy, any
provision of the Articles or Bylaws or otherwise) of the amounts otherwise
indemnifiable hereunder.

14.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include the
Company or any subsidiary of the Company and Indemnitee and Indemnitee concludes
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company or any
subsidiary of the Company or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense; provided that any counsel chosen by
Indemnitee shall agree to comply with the Company’s outside counsel guidelines,
as in effect at the time of the engagement of such counsel, with respect to any
matter for which indemnification is sought under this Agreement. The Company
shall not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any Claim relating to an Indemnifiable Event effected without the
Company’s prior written consent. The Company shall not, without the prior
written consent of Indemnitee, effect any settlement of any Claim relating to an
Indemnifiable Event to which Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its or his or her consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee. To the
fullest extent permitted by Nevada law, the

 

27



--------------------------------------------------------------------------------

Company’s assumption of the defense of a Claim pursuant to this Section 14 will
constitute an irrevocable acknowledgement by the Company that any Expenses
incurred by or for the account of Indemnitee in connection therewith are
indemnifiable by the Company under Section 2.

15.    Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives. The provisions of this Agreement shall apply to the entire term
of Indemnitee’s service as a director or officer of the Company or of any other
enterprise at the Company’s request, including service in such capacities prior
to the date of this Agreement. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer or director of
the Company or of any other enterprise at the Company’s request.

16.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

17.    Equitable Remedies. The Company and Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult to prove and further agree that any breach may cause Indemnitee
irreparable harm. Accordingly, the Company and Indemnitee agree that Indemnitee
may enforce this Agreement by seeking injunctive relief and/or specific
performance, in addition to other remedies, without any necessity of showing
actual damage or irreparable harm. By seeking injunctive relief and/or specific
performance, Indemnitee will not be precluded from seeking or obtaining any
other relief to which Indemnitee is entitled. The Company and Indemnitee further
agree that Indemnitee is entitled to seek temporary restraining orders,
preliminary injunctions and permanent injunctions without the necessity of
posting bonds or other undertakings. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court and the Company waives any such requirement of such bond or undertaking.

18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.

 

DXC TECHNOLOGY COMPANY By  

 

Name:   Title:   Date:   INDEMNITEE

 

Name:   Michael J. Salvino Date:  

 

29



--------------------------------------------------------------------------------

ANNEX C

[Inventions]

 

30



--------------------------------------------------------------------------------

ANNEX D

NON-COMPETITION/NON-SOLICITATION AGREEMENT

I

Introduction/Consideration

This Non-Competition/Non-Solicitation Agreement (the “Agreement”) is between
Michael J. Salvino (“Employee”) and DXC Technology Company (“DXC”), including
its direct and indirect subsidiaries and affiliated entities, successors and
assigns (collectively the “Company”). Employee acknowledges that the Company is
in a competitive industry in which the creation, maintenance and use of
confidential or proprietary information are critical to business success, and
that the protection of that information is a legitimate business interest of the
Company. Employee also acknowledges that this Agreement is reasonably necessary
to protect the good will and other legitimate business interests of the Company.

The collective consideration for Employee’s obligations under this Agreement,
each of which Employee specifically acknowledges is independently sufficient
consideration, includes: Employee’s continued eligibility to participate in one
or more of the Company’s various equity incentive plans; Employee’s access to
and receipt of Confidential Information relating to the Company’s business and
clients; Employee’s opportunity to receive special training and education;
Employee’s employment with the Company; and Employee’s compensation and other
benefits.

II

Definitions

“Client” means:

 

  (i)

any individual, business entity or other enterprise with respect to which the
Employee provided solutions, products, and/or services of the Company
(“Services”) during the 24-month period preceding the termination of the
Employee’s employment with the Company;

 

  (ii)

any individual, business entity or other enterprise with which the Employee
transacted business on behalf of the Company during 24-month period preceding
the termination of the Employee’s employment with the Company; and

 

  (iii)

any individual, business entity or other enterprise with respect to which the
Employee possessed Confidential Information during the 12-month period preceding
the termination of the Employee’s employment with the Company.

“Competitor” means:

 

  (i)

an individual, business entity or other enterprise engaged or having publicly
announced its intent to engage in business that is substantially similar to the
business of the Company; and

 

31



--------------------------------------------------------------------------------

  (ii)

an individual, business entity or other enterprise that offers solutions,
products and/or services capable of displacing any Services provided by the
Company to any of its clients.

For purposes of this Agreement, the parties specifically agree (i) that the
Company is engaged in the business of providing technology-enabled solutions,
products and services; (ii) that the Services and capabilities of the Company
include, but are not limited to, system design and integration, information
technology and business process outsourcing, applications software development,
Web and application hosting, mission support and management consulting; and
(iii) that the Company actively solicits business from, and provides Services
to, clients located throughout the United States and the world.

“Confidential Information” means all confidential and/or proprietary business
information and data, trade secrets, patents, copyrights, sales and financial
data, pricing information, methods, technical information, and know-how
information of the Company relating to the business plans and strategies of the
Company including, but not limited to, information which is marked and/or
defined as restricted information (such as DXC Confidential, DXC Internal Use
Only, Financial Information, or Controlled Information), or otherwise prohibited
from disclosure by DXC’s Confidential Information Policy and/or Code of Business
Conduct. Confidential Information generally refers to information about or
belonging to the Company or third parties that is not publicly available and
could cause harm if it was disclosed without permission. Examples include
information about existing and proposed business ventures; corporate strategies;
engineering ideas; pricing schedules; information that requires a security
clearance to access; customers and/or prospects names and lists; marketing plans
and procedures; research and development plans; methods of doing business (both
technical and non-technical); information relating to the design, architecture,
flowcharts, source or object code and documentation of any and all computer
software products that the Company has developed, acquired or licensed or is in
the process of developing, acquiring or licensing or shall develop, acquire or
license in the future; hardware and database technologies or technological
information; designs, process and systems information; confidential intellectual
property; employee staffing and compensation information; and any other
confidential or proprietary information which relates to the business of the
Company or to the business of any Client or Prospective Client or vendor of the
Company or any other party with whom the Company agrees to hold information in
confidence, whether patentable, copyrightable or protectable as trade secrets or
not. Confidential Information does not include information which is (i) already
known by the Employee without an obligation of confidentiality, (ii) publicly
known or becomes publicly known through no unauthorized act of the Employee,
(iii) rightfully received from a third party without an obligation of
confidentiality, or (iv) disclosed without similar restrictions by the Company
to a third party (other than an affiliate or customer of the Company)

“Prospective Client” means any individual, business entity or other enterprise
which is not a Client but (a) whose business the Company had solicited at any
time during the 12-month period preceding the termination of the Employee’s
employment with the Company for any reason, and (b) concerning which
solicitation the Employee obtained the Company’s Confidential Information.

 

32



--------------------------------------------------------------------------------

“Restricted Area” means:

 

  (i)

any geographic area in the world for which the Employee had job responsibilities
during the 12-month period preceding the termination of the Employee’s
employment with the Company for any reason;

 

  (ii)

any geographic area in the world where the Company engages in business
activities and about which business the Employee obtained Confidential
Information during the 12-month period preceding the termination of the
Employee’s employment with the Company for any reason; and

 

  (iii)

any geographic area in the world from which the Employee, by engaging in
business, can threaten the legitimate business interests of the Company in
(i) preserving its client relationships and goodwill, and (ii) protecting its
Confidential Information from misuse and/or disclosure.

“Restricted Services” means:

 

  (i)

job duties or other business-related activities that are the same as or
substantially similar to the job duties or business-related activities in which
the Employee participated for the Company in the 24-month period prior to the
termination of the Employee’s employment for any reason; and

 

  (ii)

job duties or other business-related activities in which the Employee could
reasonably be expected to use or disclose, intentionally or inadvertently,
Confidential Information that the Employee received during the 12-month period
prior to the termination of the Employee’s employment for any reason.

III

Covenants/Related Provisions

1.    Non-Disclosure and Non-Use of Confidential Information: The Company shall
provide the Employee with access to Confidential Information in the course of
performance of the Employee’s duties. Except for in performance of the
Employee’s duties for the Company, the Employee agrees not to disclose, use,
copy, take, download, upload, duplicate or otherwise permit the use, disclosure,
copying, taking, downloading, uploading, or duplication of any Confidential
Information during or following his/her employment with the Company. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information. The Employee shall promptly report to the Company any actual or
suspected violation of confidentiality obligations toward the Company and will
take all reasonable further steps requested by the Company and to prevent,
control or remedy any such violation. The Employee acknowledges and agrees that
the Employee shall have no ownership or privacy interest in materials or
information that is stored on or transmitted using property or equipment or
rights leased, licensed or owned by the Company, even if the Employee claims an
ownership or privacy interest in such materials or information. The Employee
agrees that to any extent that the Employee uses the Company’s resources for
such materials and information, the Employee forfeits any privacy and ownership
interest in them and agrees that they shall be subject to ownership, access, use
and disclosure by the Company at any time without notice to or further consent
of the Employee.

 

33



--------------------------------------------------------------------------------

2.    Non-Solicitation of DXC Employees, Clients, and Prospective
Clients: During the time of the Employee’s employment and a period of 24 months
following the termination of the Employee’s employment for any reason, the
Employee shall not, without the express, prior written consent of DXC’s General
Counsel, engage, in the Restricted Area, in any of the conduct described below,
either directly or indirectly, individually or as an employee, agent,
contractor, consultant, member, partner, officer, director or stockholder (other
than as a stockholder of less than 5% of the equities of a publicly held
corporation) or in any other capacity for any person, firm, partnership or
corporation other than the Company:

(i)    solicit (or contact in any manner which could reasonably be construed as
solicitation), hire or employ, attempt to hire or employ, retain as or attempt
to retain as a consultant or an independent contractor, any current employee of
the Company or any person who was an employee of the Company within the 6-month
period preceding such solicitation, contact, hiring or employment, or attempted
hiring or employment;

(ii)    solicit (or contact in any manner which could reasonably be construed as
solicitation) any Client or Prospective Client for the purpose of selling or
providing solutions, products and/or services competitive with Services provided
by or offered by the Company, or divert or cause a reduction in the business
between the Company and any Client or Prospective Client. The Employee
understands and acknowledges, however, that this non-solicitation obligation
shall not apply if (i) the Client or Prospective Client chose to seek such
Services from the Employee without the Employee having taken any steps to
solicit its business, and (ii) the Employee has otherwise complied with the
restrictive covenants set forth herein; or

(iii)    solicit or communicate with any vendor, supplier, subcontractor, or
partner of the Company with which the Employee worked or about which the
Employee received Confidential Information, at any time during the 12-month
period preceding the termination of the Employee’s employment with the Company,
for the purpose of persuading or assisting such vendor, supplier, subcontractor,
or partner to terminate, or modify to the detriment of the Company, any business
relationship with the Company.

3.    Non-Competition: During the time of the Employee’s employment and a period
of 12 months following the termination of the Employee’s employment for any
reason, the Employee shall not, without the express, prior written consent of
DXC’s General Counsel, in the Restricted Area, either directly or indirectly,
individually or as an employee, agent, contractor, consultant, member, partner,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation other than the Company, provide
Restricted Services for or on behalf of a Competitor.

4.    Notice of Post-Employment Activities: If the Employee accepts a position
with a Competitor at any time within twenty-four months following termination of
employment with the Company, the Employee must promptly give written notice to
DXC’s General Counsel, and must provide DXC with the information it needs about
the Employee’s new position to determine whether such position would likely lead
to a violation of this Agreement (except that

 

34



--------------------------------------------------------------------------------

the Employee need not provide any information that would include the
Competitor’s confidential information or trade secrets). The Employee consents
to the Company notifying his or her new employer of the Employee’s rights and
obligations under this Agreement.

5.    Non-Disparagement. During and after his employment with the Company,
Employee agrees not to disparage the Company, and similarly the Company agrees
not to disparage Employee, in each case other than in truthful testimony given
in response to a lawful subpoena or similar court or governmental order.

6.    Injunctive Relief/Remedies: The Employee acknowledges and agrees that if
the Employee were to breach, or threaten to breach, any of the covenants set
forth in this Agreement, the Company would suffer immediate and irreparable harm
and would therefore be entitled to specific performance through equitable
relief, including injunctive relief, ordered by a court of appropriate
jurisdiction, without the need to post any bond. The Employee therefore consents
and stipulates to the entry of such injunctive relief in an appropriate court
prohibiting the Employee from breaching this Agreement. Nothing in this
Agreement shall diminish the right of the Company to claim and recover money
damages. The rights of the Company set forth in this Section 4 shall not limit
or restrict in any manner any rights or remedies which the Company or any of its
affiliates may have under law or under any separate agreement with the Employee
or otherwise with respect to the events described in this Agreement.

7.    Reasonableness, Reformation, and Revival: The Employee agrees that the
terms and conditions set forth in this Agreement are fair and reasonable and are
reasonably required for the protection of the interests of the Company. The
Employee further agrees that if the Employee violates the provisions of this
Agreement that the number of days that the Employee is in violation will be
added to any periods of limitation on the activities specified herein. However,
if the scope of any provision contained in this Agreement is too broad to permit
enforcement of such provision to its full extent, then the Company and the
Employee agree that, in accordance with Nevada law, the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law, and enforce this Agreement as reformed or modified. Subject to
the provisions of the foregoing sentence, whenever possible, each provision of
this Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision, to the extent of
such prohibition or invalidity, shall be deemed not to be a part of this
Agreement, and shall not invalidate the remainder of such provision or the
remaining provisions of this Agreement. The Employee specifically agrees that
each provision and subsection of this Agreement is independent of and severable
from the others, and may be enforced independently, which shall, as applicable,
continue in full force and effect after the expiration or termination of this
Agreement.

8.     Assignment: The rights and obligations of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole discretion, to any subsidiary, venture or affiliate of the Company or
successor in interest to a substantial portion of the business or assets of the
Company. Employee shall not have the right to assign Employee’s rights or
obligations under this Agreement.

 

35



--------------------------------------------------------------------------------

9.    Waiver of Breach: Any failure or delay on the part of either party to
exercise any remedy or right under this Agreement shall not operate as a
waiver. The failure of either party to require performance of any of the terms,
covenants, or provisions of this Agreement by the other party shall not
constitute a waiver of any of the rights under the Agreement. No forbearance by
either party to exercise any rights or privileges under this Agreement shall be
construed as a waiver, but all rights and privileges shall continue in effect as
if no forbearance had occurred. No covenant or condition of this Agreement may
be waived except by the written consent of the waiving party.

10.    Binding Effect: Employee agrees that this Agreement shall be binding upon
Employee’s heirs, executors, and other legal representatives or assigns.

11.    Amendment: This Agreement may not be modified or amended except by a
written instrument executed by Employee and DXC’s General Counsel.

12.    Entire Agreement: This Agreement constitutes Employee’s and the Company’s
entire agreement and supersedes all other prior agreements, understandings or
representations by or between the parties, whether oral or written, with respect
to the specific subject matters herein. Specifically, should Employee and the
Company be parties to another agreement with provisions regarding
confidentiality, non-disclosure, non-competition, non-solicitation of clients,
prospective clients or employees, and all related definitions thereof, or any
other restrictive covenants included in this Agreement, such similar provisions
of any other such agreement are superseded by the terms of this
Agreement; provided, that, this Agreement does not supersede, and is superseded
by, any similar provisions of the Employment Agreement between DXC and the
Employee, dated August 16, 2019; and, provided, further, that this Agreement
does not supersede the provisions of any equity award agreement between Employee
and DXC that addresses Recoupment and Forfeiture, except as expressly stated
herein.

13.    Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.

 

EMPLOYEE:     FOR THE COMPANY:

 

    By:  

 

Signature      

 

    Name:  

 

Printed Name      

 

    Title:  

 

Date      

 

36



--------------------------------------------------------------------------------

ANNEX E

Incorporated by reference from Exhibit 10.1 to the Company’s quarterly report on
Form 10-Q for its first quarter of fiscal year 2020.

 

37



--------------------------------------------------------------------------------

ANNEX F

Incorporated by reference from Exhibit 10.2 to the Company’s quarterly report on
Form 10-Q for its first quarter of fiscal year 2020.

 

38